DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/21 has been entered.

Election/Restrictions
 	Amended claim 24 is directed an embodiment that was not elected by Applicant in the election on 12/08/20. Figures 12 and 13 were elected by applicant, which do not include the hair retaining portion being parallel to the bottom of the frame as amended into claim 24. Applicant remarks that claims 24 is taught in Figure 4 detailing the claimed parallel arrangement, which is a non-elected Figure.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected embodiment of the invention. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “frame has diametrically opposed ends .
Applicant remarks that the Figures teach this limitation, but the claimed language terminology should be provided so one reading the description can understand what are the diametrically opposed ends of the frame are and there relation to the elastic tray/hair retainer.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “wherein the elastic tray is crescent-shaped” as provided in newly added claim 25.
Applicant remarks that the Figures teach this limitation, but this is not convincing, since there is no crescent shape found in the Figures. Applicant points to Figure 2 to detail this crescent shape, but it is unclear if this is showing a crescent shape, or a straight shape that expands downward. Further, the specification is silent as to any crescent shape.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for “wherein the helmet mounting portion is a substantially c-shaped frame spanning an arc length of about 180 degrees” as provided in newly added claim 20.
Applicant remarks that the Figures detail this, however, it is not clear from the Figures that the helmet mounting portion has an arc length of about 180 degrees and the specification is silent as to any arc length of the mounting portion.  

Claim 25 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the elastic tray being “crescent-shaped” as amended into claim 25. Applicant points to Figure 2 to detail this crescent shape, but it is unclear if this is showing a crescent shape, or a straight shape that expands downward. Further, the specification is silent as to any crescent shape.



Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

Claim 30 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for “wherein the hair retaining portion is in the form of an elastic hemispherical-like shaped pouch”. The drawings and specification fail to clearly teach this shape or define what it would require structurally.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25 recite the limitation "the elastic tray".  There is insufficient antecedent basis for this limitation in the claims.



Claims 1 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “side wall” would structurally require of the frame. Is this the side wall of one of the end portions of the frame, or some other structure? The specification fails to mention the term “side wall” or discuss how it relates to the frame.

Claim 32 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the metes and bounds of “a cross-sectional profile of a cone-shaped washer” would include or exclude. The specification fails to mention any cone-shaped washer cross-section and the drawings do not illustrate a cross-section of the frame. It is unclear what shape would or would not read on this. For examination purposes, the examiner is interpreting this cross-section shape to be any inwardly sloping surface.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 25, 27, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mecaliff (ES 1200286).
In regard to claim 1, Mecaliff teaches a hair retainer (hair retainer 1) for a helmet (helmet: B), the hair retainer (1) comprising: a helmet mounting portion comprising a frame 

 	In regard to claim 2, Mecaliff teaches wherein the hair retaining portion (2) is moveable between the hair retaining configuration (hair receiving is when hair is located in pocket of Figure 4 or the retainer is folded and fastened upwards of Figure 5; see translation page 2/4 detailing the pocket reducing the length of the protector) and a hair receiving configuration whilst the user is wearing the helmet (hair surrounded by retaining portion 2 as seen in figure 2).  

 	In regard to claim 3, Mecaliff teaches wherein the hair retaining portion is biased towards the hair retaining configuration (portion 2 is biased towards the hair receiving portion when the fasteners are attached: see figure 5 and translation page 2/4).  

 	In regard to claim 4, Mecaliff teaches wherein the hair retaining portion (2) is resiliently deformable from the hair retaining configuration to the hair receiving configuration (figure 5, retaining portion is resilient deformable from the retracted position to the extended positioned when the fasteners are released, see translation page 2/4 detailing the reducing the length of the protector).  


 
 	In regard to claim 6, Mecaliff teaches wherein the pouch (10) is formed from a resiliently deformable material (mesh: see translation page ¾ detailing the pocket being mesh).  

 	In regard to claim 9, Mecaliff teaches wherein the helmet mounting portion is configured to be releasably mountable to the helmet (see translation on page 2/4 at the top detailing the invention being removable).

	In regard to claim 25, Mecaliff teaches wherein the elastic tray is crescent- shaped (see figure 2, retainer 2 is crescent-shaped).
 	
 	In regard to claim 27, Meacliff teaches wherein the side wall that continuously slopes inwardly from the top edge to the bottom edge spans an entire length of the frame (see clip 4 in figure 2 continuously sloping inwardly from top to bottom edge and spans the entire length of frame). 

 	In regard to claim 30, Meacliff teaches wherein the hair retaining portion is in the form of an elastic hemispherical-like shaped pouch (see figure 4 detailing the hemispherical-shaped pouch).

 	In regard to claim 32, Meacliff teaches a hair retainer for a helmet (see figure 2), the hair retainer comprising: a helmet mounting portion (clip: 4) comprising a frame for mounting the hair retainer to a back edge or an underside of the helmet (clip 4 is mounting portion clip), wherein the frame is c-shaped with a cross-sectional profile of a cone-shaped washer (see figure 2 .

Claim(s) 1-6, 8-9, 20-21, 23, 25, 27, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 6,289,521).
 	In regard to claim 1, Ikeda teaches a hair retainer for a helmet (cover: 1), the hair retainer comprising: a helmet mounting portion comprising a frame (shape retaining member 2a and 2b), for mounting the hair retainer to a back edge or an underside of the helmet (attaches to underside of helmet: as seen in figures 8 and 9 or is configured to attach to an back edge of some helmet as desired), wherein the frame has a side wall that continuously slopes inwardly from a top edge to a bottom edge (see figures 7A-7E); and a hair retaining portion (elastic portion 2c and flexible cover 3) suspended from the frame for retaining hair thereat whilst a user is wearing the helmet (see figures 8 and 9 can retain facial beard hair).  

 	In regard to claim 2, Ikeda teaches wherein the hair retaining portion is moveable between the hair retaining configuration and a hair receiving configuration whilst the user is wearing the helmet (see figures, flexible cover 3 can stretch to accommodate hair from a retaining to receiving configuration).  

 	In regard to claim 3, Ikeda teaches wherein the hair retaining portion is biased towards the hair retaining configuration (retaining configuration is when the flexible cover is not stretched to accommodate a quantity of long hair).  

 	In regard to claim 4, Ikeda teaches wherein the hair retaining portion is resiliently deformable from the hair retaining configuration to the hair receiving configuration (column 2, 
 
 	In regard to claim 5, Ikeda teaches wherein the hair retaining portion comprises a pouch into which the hair is receivable (flexible material 3 of hair retaining portion 2c, 3 forms a pouch capable of retaining beard hair).  

 	In regard to claim 6, Ikeda teaches wherein the pouch (3) is formed from a resiliently deformable material (column 2, lines 52-67 through column 3, lines 1-9).
  
 	In regard to claim 8, Ikeda teaches wherein the helmet mounting portion (2a, 2b) defines a c-shaped frame which the hair retaining portion (2c and 3) spans (see figure 5).  

 	In regard to claim 9, Ikeda teaches wherein the helmet mounting portion (2a, 2b) is configured to be releasably mountable to the helmet (see figures 1-11). 
{00118655 4 }2Application No. 16/230,825 Response Non-Final Office Action of December 23, 2020  
 	In regard to claim 20, Ikeda teaches wherein the helmet mounting portion (2a, 2b) is a substantially c-shaped frame spanning an arc length of about 180 degrees (see figure 5). 
 
 	In regard to claim 21, Ikeda teaches wherein the substantially c-shaped (2a, 2b) frame has diametrically opposed ends and the elastic tray (2c and 3) extends from the diametrically opposed ends (see figures 1 and 2).  
 
 	In regard to claim 23, Ikeda teaches wherein the frame (2a, 2b) comprises an inwardly depending skirt (Figures 7A-7E illustrate skirt: 2b inwardly depending). {00118655 4 }3Application No. 16/230,825 Response Non-Final Office Action of December 23, 2020 

 	In regard to claim 25, Ikeda teaches wherein the elastic tray (2c, 3) is crescent-shaped (see figure 2).

 	In regard to claim 27, Ikeda teaches wherein the side wall that continuously slopes inwardly from the top edge to the bottom edge spans an entire length of the frame (see figures 7A-7E).

 	In regard to claim 30, Ikeda teaches wherein the hair retaining portion (2c, 3) is in the form of an elastic hemispherical-like shaped pouch (figures 1 and 2).

 	In regard to claim 32, Ikeda teaches a hair retainer for a helmet (cover: 1), the hair retainer comprising: a helmet mounting portion comprising a frame for mounting the hair retainer to a back edge or an underside of the helmet (frame is 2a, 2b), wherein the frame is c-shaped with a cross-sectional profile of a cone-shaped washer (see figures 7A-7E); and a hair retaining portion suspended from the frame for retaining hair thereat whilst a user is wearing the helmet (2c and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mecaliff (ES 1200286) in view of Arai (US 8,327,465).
 	Mecaliff teaches a helmet hair retainer as described above in claim 1. Further,  Mecaliff teaches a mounting portion with a shape that conforms to a back of a helmet and the hair retaining portion (2) and spans the mounting portion (4) (Figures 1 and 3-5); and wherein the c-shaped frame (4) has substantially diametrically opposed ends and the elastic tray (2) extends from the diametrically opposed ends (see figure 4).
 	However, Mecaliff fails to teach the mounting portion (4) defining a c-shaped frame, spanning an arc length of about 180 degrees.   
 	In regard to claims 8, 20 and 21, Arai teaches a helmet mounting portion (neck pad: 1) that is shaped to conform to a back of a helmet (helmet: A)(Figure 2 details the neck pad having a substantially c-shaped frame), spans an arc length of about 180 degrees (spans about 180 
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the helmet mounting portion of Meacliff with a substantially c-shaped and 180 degree arc span frame as taught by Arai, since the mounting portion of Meacliff provided in a substantially c-shape with a 180 degree arc span would be contoured to fit the back of a helmet so as to easily conform and attach thereto. Applicant’s invention, Meacliff, and Arai are all in the same field of endeavor teaching helmet mounting devices.

Claims 28, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meacliff (ES 1200286) in view of D’ Assis et al. (US 8,136,534).
Meacliff teaches a hair retainer attached to a helmet as described above in claim 1. However, Meacliff fails to teach the hair retaining portion formed entirely of an elastically deformable material or the hair retaining portion formed from spandex.
 In regard to claim 28, D’Assis et al. teaches a hair retaining portion being formed entirely of an elastically deformable material. In regard to claim 29, D’Assis et al. teaches the hair retaining portion being formed from spandex.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flexible hair retainer (2, 10) of Meacliff in an elastic material or spandex material as taught by D’Assis et al., since the hair retainer being made out of an elastic or a spandex material would provide a hair retainer that is able to expand and contract around different amounts of hair to provide a secure containment of the hair therein.
 
In regard to claim 31, Meacliff teaches a hair retainer for a helmet (1), the hair retainer comprising: a helmet mounting portion comprising a frame for mounting the hair retainer to a back edge or an underside of the helmet (clip: 4), wherein the frame has a side wall that 
However, Meacliff fails to teach the hair retaining portion formed entirely of an elastically deformable material.
D’Assis et al. teaches a hair retaining portion being formed entirely of an elastically deformable material.
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flexible hair retainer (2, 10) of Meacliff in an elastic material as taught by D’Assis et al., since the hair retainer being made out of an elastic material would provide a hair retainer that is able to expand and contract around different amounts of hair to provide a secure containment of the hair therein.

Claims 28, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Green (US 5,245,707).
Ikeda teaches a hair retainer attached to a helmet as described above in claim 1. Ikeda teaches the hair retaining portion, which comprises 2c and 3, with 2c being made out of elastic (column 2, lines 41-52) and 3 being made out of lace fabric and elastically deformable perimeter edges (column 3, lines 1-8). However, Ikeda fails to teach the hair retaining portion formed entirely of an elastically deformable material or the hair retaining portion formed from spandex, since the fabric lace of portion 3 is not disclosed as being elastic.
 In regard to claim 28, Green teaches a fabric lace made entirely of an elastically deformable material (column 1, lines 29-33). In regard to claim 29, Green teaches a fabric lace formed from spandex (column 1, lines 29-33).


In regard to claim 31, Ikeda teaches a hair retainer for a helmet (1), the hair retainer comprising: a helmet mounting portion comprising a frame for mounting the hair retainer to a back edge or an underside of the helmet (2a, 2b: see figures 9-11), wherein the frame (2a, 2b) has a side wall that continuously slopes inwardly from a top edge to a bottom edge and spans an entire length of the frame (figures 7A-7E); and a hair retaining portion suspended from the frame for retaining hair thereat whilst a user is wearing the helmet (2c and 3), wherein the hair retaining portion is in the form of a pouch (see figures 1 and 2). Further, Ikeda teaches the hair retaining portion, which comprises 2c and 3, with 2c being made out of elastic (column 2, lines 41-52) and 3 being made out of lace fabric and elastically deformable perimeter edges (column 3, lines 1-8). 
However, Ikeda fails to teach the hair retaining portion formed entirely of an elastically deformable material or the hair retaining portion formed from spandex, since the fabric lace of portion 3 is not disclosed as being elastic.
Green teaches a fabric lace made entirely of an elastically deformable material (column 1, lines 29-33). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the fabric lace of the hair retainer of Ikeda in an elastic lace material as taught by Green, since the lace fabric of Ikeda being made out of an elastic lace would provide a lace fabric that is attractive, comfortable, light, soft and cool (Green: column 1, lines 29-33).


Response to Arguments
Applicant's arguments filed 09/09/21 have been fully considered but they are not persuasive. 
Applicant remarks that Meacliff and Ikeda fail to teach “the frame has a side wall that continuously slopes inwardly from a top edge to a bottom edge” as amended into the claims. 
Meacliff and Ikeda both teach this limitation as detailed above in the office action. Meacliff teaches this limitation in figure 2, frame 4 continuously slopes inwardly. Ikeda teaches this in a new interpretation of the frame structure being 2a, 2b and as illustrated in figures 7A-7E. Therefore, Meacliff and Ikeda teach all the limitation as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Ikeda (US 7,805,775) and Rontal (US 5,727,575) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732